Sterrett, J., dissenting: The majority grants no substantive meaning to the statutory word "determination,” forbids judicial review of the respondent’s interpretation of the term, forces the recipient to court on the merits, and leaves him with the remedy that the trial judge will shift the burden of proof when convinced that an abuse has occurred. Thus, it is that, under the majority opinion, the following qualifies as a valid statutory notice of deficiency within the meaning of sections 6211 and 6212 of the Code. Dear Taxpayer: There is a rumor afoot that you were a participant in the Amalgamated Hairpin Partnership during the year 1980. Due to the press of work we have been unable to investigate the accuracy of the rumor or to determine whether you filed a tax return for that year. However, we are concerned that the statute of limitations may be about to expire with respect to your tax liability for 1980. Our experience has shown that, as a general matter, taxpayers tend to take, on the average, excessive (unallowable) deductions, arising out of investments in partnerships comparable to Amalgamated that aggregate some $10,000. Our experience has further shown that the average investor in such partnerships has substantial taxable income and consequently has attained the top marginal tax rate. Accordingly, you are hereby notified that there is a deficiency in tax in the amount of $7,000 due from you for the year 1980 in addition to whatever amount, if any, you may have previously paid. Sincerely yours, Commissioner of Internal Revenue I dissent. Fay, Wiles, and Cohen, JJ., agree with this dissent.